Case: 1:19-cv-01610 Document #: 34 Filed: 04/09/19 Page 1 of 1 PagelD #:89

UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS

 

Christopher Moehrl, on behalf of himself and all others similarly situated

Plaintiff

ys. Case No.: 1:19-cv-01610

The National Association of Realtors, et al.

Defendant(s)
IDAVIT OF SER E

I, Kenneth Eberle, a Private Process Server, being duly sworn, depose and say:

That I have been duly authorized to make service of the Summons, Class Action Complaint, and Civil Cover Sheet in the above
entitled case.

That I am over the age of eighteen years and not a party to or otherwise interested in this action.

That on 03/21/2019 at 12:01 PM, I served Realogy Holdings Corp. c/o Corporate Creations Network, Inc., Registered Agent with

the Summons, Class Action Complaint, and Civil Cover Sheet at 12 Christopher Way, Suite 200, Eatontown, New J ersey 07724
by serving Diane LaCorte, Intake Specialist, authorized to accept service.

Diane LaCorte is described herein as:

Gender: Female Race/Skin: White Age: 60 Weight: 135 Height: 5'l" Hair: Brown Glasses: No

I declare under penalty of perjury that this information is true and correct.

 

Client Ref Number:22140-001
Job #: 1558879

at fel q | tedh Lal Kennett Eberle

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050

 
